United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1687
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Lee D. Smith

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 14, 2014
                              Filed: June 19, 2014
                                 ____________

Before RILEY, Chief Judge, LOKEN and BYE, Circuit Judges.
                              ____________

BYE, Circuit Judge.

       Lee Smith appeals the sentence he received for being convicted of use of
interstate facilities in the commission of murder-for-hire, challenging the district
court’s1 application of the base offense level associated with solicitation to commit
murder when calculating the advisory guidelines range. We affirm.

                                          I

      On May 4, 2012, Smith, seeking someone to kill his wife, made an unsolicited
phone call to an individual who, unbeknownst to Smith, was working as a criminal
informant with the Bureau of Alcohol, Tobacco, and Firearms. The informant
recounted the call to law enforcement officials, who instructed the informant to
pretend to cooperate with Smith.

       On May 9, 2012, Smith met the informant at a bus station in Kansas City,
Missouri. Smith drove the informant to his wife’s place of business in Overland Park,
Kansas, where Smith provided the informant with information about his wife. Smith
then offered the informant money to kill his wife. After some negotiation, Smith and
the informant agreed to a price of $1500 for the act. Smith then drove the informant
back to the bus station in Kansas City, Missouri.

       Two days later, the informant called Smith to falsely report he had killed
Smith’s wife. Smith went to the local police to report his wife missing. While
interviewing Smith, the police told him they were aware of Smith’s plans to hire
someone to kill his wife. Smith eventually confessed to hiring the informant.

       The government charged Smith with one count of using a facility in interstate
commerce in the commission of murder-for-hire in violation of 18 U.S.C. § 1958(a).
Smith pleaded guilty pursuant to a plea agreement in which the parties contemplated
a sentencing range of 87 to 108 months. The parties calculated their contemplated


      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                         -2-
range using a base offense level of 32 under United States Sentencing Guidelines
(U.S.S.G.) § 2E1.4(a)(1).

       The presentence investigation report (PSR), however, recommended a
guidelines range of 151 to 188 months. In arriving at the recommended range, the
PSR applied U.S.S.G. § 2E1.4(a)(2). Section 2E1.4(a)(2) directs a court imposing a
sentence for a conviction of 18 U.S.C. § 1958(a) to apply the higher of the base level
under U.S.S.G. § 2E1.4(a)(1) or the base level associated with all of the proven
underlying unlawful conduct. U.S.S.G. § 2E1.4(a)(2). The proven underlying
unlawful conduct in this case included Smith soliciting the informant to commit
murder, causing the informant to travel in interstate commerce with the intent a
murder be committed in exchange for money, and actually offering money to the
informant. Cross-referencing to U.S.S.G. § 2A1.5(b)(1), which is associated with
such conduct, the PSR calculated Smith’s base offense level as 37, which resulted in
the higher recommended guidelines range.

     The district court sentenced Smith using the guidelines calculations
recommended by the PSR, but varied downward, ultimately sentencing Smith to 96
months of incarceration. Smith now appeals, challenging the application of U.S.S.G.
§§ 2E1.4(a)(2) and 2A1.5(b)(1) in calculating his sentence.

                                          II

      On appeal, Smith argues the district court erred in applying U.S.S.G.
§§ 2E1.4(a)(2) to cross reference to U.S.S.G. § 2A1.5(b)(1) to calculate the base
offense level for his sentence. We review the district court’s interpretation and
application of the sentencing guidelines de novo. United States v. Mathijssen, 406
F.3d 496, 498 (8th Cir. 2005).




                                         -3-
       Smith first contends his crime, use of an interstate facility in the commission
of murder-for-hire in violation of 18 U.S.C. § 1958(a), will always involve soliciting
someone to commit murder for pecuniary gain, which will always trigger the use of
a higher base offense level pursuant to U.S.S.G. §§ 2E1.4(a)(2) and 2A1.5(b)(1). He
argues that, as such, no one convicted for violating 18 U.S.C. § 1958(a) will ever be
sentenced according to the base offense level set forth in U.S.S.G. § 2E1.4(a)(1), thus
rendering U.S.S.G. § 2E1.4(a)(1) superfluous. See Chickasaw Nation v. United
States, 534 U.S. 84, 85 (2001) (referring to the canon of construction in favor of
giving effect to every word of a statute). We disagree.

       To be convicted of violating 18 U.S.C. § 1958(a) an individual need only travel
or use a facility of interstate commerce, or cause another to do so, intending a murder
be committed for hire. Although an offer of something of value in exchange for the
commission of murder will be made at some point, 18 U.S.C. § 1958(a) does not
require that the offer have been made or accepted before the statute is violated. As
a violation of 18 U.S.C. § 1958(a) does not require the unlawful conduct involve an
offer or receipt of something of pecuniary value per se, U.S.S.G. § 2E1.4(a)(1) is not
superfluous.

       Smith next contends that, in order to apply U.S.S.G. § 2E1.4(a)(2), a court must
base the cross-reference on conduct beyond that forming the basis of the conviction
under 18 U.S.C. § 1958(a). We have previously considered and rejected this
argument. See United States v. Dotson, 570 F.3d 1067, 1069 (8th Cir. 2009)
(rejecting the “additional required conduct” argument as contrary to the plain
meaning of the text of the statute).

                                          III

      The judgment of the district court is affirmed.
                     ______________________________

                                         -4-